Citation Nr: 1037765	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  08-34 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to accrued benefits, claimed as unreimbursed medical 
expenses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran in this case served on active duty from November 1950 
to November 1952.  He died in February 2006.  The appellant is 
his surviving spouse.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a January 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  


FINDING OF FACT

The Veteran had no claims for VA benefits pending at the time of 
his death.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been 
met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.1000(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  In this case, 
VCAA notice is not required because entitlement to the benefit 
claimed cannot be established as a matter of law based upon the 
evidence of record at the time of the Veteran's death.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and 
not the evidence is dispositive the Board should deny the claim 
on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA 
is not required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for the 
claimed benefit).  

VA law provides that where death occurred on or after December 1, 
1962, periodic monetary benefits (other than insurance and 
servicemembers' indemnity) authorized under laws administered by 
VA, to which a payee was entitled at his or her death under 
existing ratings or decisions or those based on evidence in the 
file at date of death, and due and unpaid will, upon the death of 
such person, be paid as defined by regulation.  See 38 U.S.C.A. § 
5121 (West 2002 & Supp. 2009); 38 C.F.R. § 3.1000(a) (2009).

Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the beneficiary's death, even 
if such evidence was not physically located in the VA claims 
folder on or before the date of death, in support of a claim for 
VA benefits pending on the date of death.  38 C.F.R. § 
3.1000(d)(4) (2009).  A claim for VA benefits pending on the date 
of death means a claim filed with VA that had not been finally 
adjudicated by VA on or before the date of death.  Such a claim 
includes a deceased beneficiary's claim to reopen a finally 
disallowed claim based upon new and material evidence or a 
deceased beneficiary's claim of clear and unmistakable error in a 
prior rating or decision.  Any new and material evidence must 
have been in VA's possession on or before the date of the 
beneficiary's death.  38 C.F.R. § 3.1000(d)(5) (2009).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that an accrued benefits claim is 
derivative of the Veteran's claim and that an accrued benefits 
claimant cannot be entitled to a greater benefit than the Veteran 
would have received had he lived.  See Zevalkink v. Brown, 6 Vet. 
App. 483, 489-90 (1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996); 
cert. denied, 117 S. Ct. 2478 (1997) (holding that "the substance 
of the survivor's claim is purely derivative from any benefit to 
which the Veteran might have been 'entitled' at his death [and 
gives the survivor] the right to stand in the shoes of the 
Veteran and pursue his claim after his death.").

In this case, a review of the record reveals that the Veteran had 
no claims for VA benefits pending at the time of his death.  The 
Board notes that the Veteran had filed a medical expense report 
on July 12, 2005 for amounts paid from January 2004 to December 
2004.  A decision was made on the Veteran's claim and the Veteran 
was notified of the determination in August 2005.  The Veteran 
did not submit a notice of disagreement to this decision. 

The record shows that the Veteran died on February [redacted], 2006.  

Subsequent to the Veteran's death, the appellant submitted (1) a 
declaration of status of dependants in which the appellant made a 
request for burial benefits, received in April 2006; (2) medical 
expense reports for amounts paid from January 2005 to December 
2005 and amounts paid from January 2006 to February 2006, signed 
by the appellant on February 15, 2006 and received at VA by 
certified mail in August 2006; and (3) a medical expense report 
for amounts paid in February 2006, labeled addendum, signed by 
the appellant in July 2006.

During an August 2010 Board hearing, the appellant testified that 
she sent a statement for medical expenses accrued by the Veteran 
to the VA Central Office in Washington, D.C. on February 15, 
2006, nine days after he died.  She indicated that receipt of 
this claim was never acknowledged.  She indicated that she sent 
one letter to the Regional Office which was misdirected by the 
postal service.  The appellant indicated that the original claim 
form sent by her was never received.  She indicated that the RO 
acknowledged a copy of that claim received on August 2006, which 
she testified had been sent at least two months prior, but 
admitted that the original was sent nine days after the date of 
the Veteran's death to the central office.  

The available records do not include a report of actual 
unreimbursed medical expenses for the year 2005 or for 2006 
having been received by VA prior to the Veteran's death, nor does 
the appellant contend such.  She contends, instead, that she 
submitted a claim for unreimbursed medical expenses nine days 
after the date of the Veteran's death.  The record shows that 
claims for unreimbursed medical expenses were made by the 
appellant, and received subsequent to the date of the Veteran's 
death.  The appellant was notified of the evidence of record in 
the September 2008 statement of the case.

The Board is sympathetic to the appellant's claim.  However, the 
Board finds there was no pending claim or pending appeal from a 
VA decision of record at the time of the Veteran's death.  
Therefore, the claim for entitlement to accrued benefits must be 
denied as a matter of law.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence in this case is against 
the appellant's claim.


ORDER

Entitlement to accrued benefits, claimed as unreimbursed medical 
expenses, is denied. 



____________________________________________
DAVID S. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


